DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (US 5646520).


    PNG
    media_image1.png
    636
    557
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    477
    809
    media_image2.png
    Greyscale


	With respect to claim 1, figs. 6 and  7 of  Frank et al. (US 5646520) discloses a current detection circuit, comprising: a normally-on-type first switching (604) element that has a source, a drain, and a gate; a normally-off-type second switching element  (606) that has a source, a drain, and a gate and has a main current path that is connected to a main current path of the first switching element in series; a normally-off-type third switching element (608) that has a source that is connected to the source (sources are connected) of the second switching element, a gate, and a drain that is connected to a constant current source (612), where a voltage (Vg) that is applied to the gate of the second switching element at a time of current detection is applied to the gate of the third switching element (gates of 606 and 608 are connected); and a division circuit (604 and 606) configured to output an output signal (718 or Vsense ) determined by a ratio between a drain voltage of the second switching element and a drain voltage of the third switching element (Col. 8 lines 25-43, here knowing Vref at the drain of 608 and the gate voltage based on the matched devices of geometry of 604 and 606 the output signal at 624 can be calculated based on the ratios between the two drains because of the mirrored construction ).  
 	With respect to claim 2, fig. 6 and 7 of Frank discloses the current detection circuit according to claim 1, wherein the division circuit outputs a signal (Vsense or 718) that is set by a ratio of a drain current of the second switching element (606) and a current value of the constant current source (612) and a dimension ratio of the second (606) and third (608) switching elements (matched 604 and 606 determine the gate voltage with the mirrored current helping determine the voltage output at 718 or Vsense).  
 	With respect to claim 11, fig. 6 and7 discloses the current detection circuit according to claim 1, comprising: a comparison circuit (716) that compares an output signal of the division circuit (718 or Vsense) with a predetermined setting voltage (720).  
 	With respect to claim 15, fig. 6 and 7 disclose the current detection circuit according to claim 1, wherein the gate of the second switching element (606) is connected to the gate of the third switching element (608).  
	With respect to claim 17 fig. 6 and 7 disclose the current detection circuit according to claim 1, wherein a first driving signal (from 618 and 708) is supplied to the gate of the first switching element (604), and a second driving signal (from 626) is supplied to the gate of the second switching element (606).  
 	With respect to claim 18, fig. 6 and 7 disclose the current detection circuit according to claim 17, wherein a voltage of the first driving signal (614) is switched between a positive voltage (Vg is a positive voltage)  and a negative voltage (gnd is negative with respect to Vg) that is less than a threshold voltage (at GND 614 is less than the threshold voltage of 604) of the first switching element (604).  
 (604)  that has a source, a drain, and a gate; a normally-off-type second switching element (606) that has a drain that is connected to the source of the first switching element, a source, and a gate that is connected to a signal input terminal where a driving signal (Vg at 620 drives both 606 and 608) is applied thereto; a normally-off-type third switching element (608) that has a source that is connected to the source of the second switching element, a drain that is connected to a constant current source (612), and a gate that is connected to the gate of the second switching element; and a division circuit (604 and 606) configured to output an output signal (718 or Vsense ) determined determined by a ratio between a drain voltage of the second switching element and a drain voltage of the third switching element.  
 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 5646520).

	With respect to claim 8, fig 6 and 7 disclose the current detection circuit according to claim 1, but fails to specifically disclose wherein the second and third switching elements are formed on a common semiconductor substrate.  
 	 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a common substrate to form the second and third switching elements for reducing layout size of the device. 
  	With respect to claim 12, fig. 6 and 7 disclose the current detection circuit according to claim 11, but fails to disclose wherein the predetermined setting voltage is set by a value of an on-resistance of the second switching element and a value of a maximum current that is allowable as an output current of the second switching element.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to predetermined setting voltage is set by a value of an on-resistance of the second switching element and a value of a maximum current that is allowable as an output current of the second switching element for the purpose of protecting the circuit from overcurrent.  

 	With respect to claim 13, Frank discloses the current detection circuit according to claim 1, but fails to disclose wherein a gate width of the second switching element is set at N times as much as a gate width of the third switching element (where N is any positive number that is greater than 1).  
 (col. 7 lines 60-63) disclose (“it is not necessary to establish a particular match or ratio between the reference device 608 and either of sense devices 604 and 606.”) 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a gate width of the second switch an integer level larger than the gate width of the third switch for the purpose of better describing the invention.  
 	With respect to claim 14, fig. 6 and 7 disclose the current detection circuit according to claim 13, but fails to disclose wherein a current value of the constant current source is set at 1/N times as much as the value of the maximum current that is allowable as the output current of the second switching element.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a fraction of the current maximum allowed for the current source for the purpose of protecting the devices from overcurrent. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 5646520) in View of Duvjank (US 9804205).
 	With respect to claim 7, fig. 6 and7 discloses the current detection circuit according to claim 1, wherein the first switching element is composed of a IGFET (insulated gate field effect transistor) but fails to disclose the first element is a  GaN transistor, and the second and third switching elements are composed of Si transistors.  

 
 

 
    PNG
    media_image3.png
    293
    566
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    307
    434
    media_image4.png
    Greyscale
	
 	Figure 6 and 4 of Duvjank disclose a similar current detection circuit the uses GaN  for the HEMT normally on Qsen and Qsen2 (see col. 10 lines 2-4 and also 43-45) for its wide bandgap properties.  Duvjank also teaches 644 and 646 as normally off transistors (col. 10 lines 4-6) which are generally composed of Silicon (see col. 1 lines 40-43 and lines 52 alluding to silicon as a conventional semiconductors). 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use GaN HEMTs as the first switching element (604)( and also 602) of Frank and silicon common transistors as second and third (606 and 608) switching elements as  HEMTs provide beneficial wide bandgap properties for normally on devices and for the fact that silicon is commonly used for conventional transistors.  

Allowable Subject Matter
Claims 3-6, 9-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 3, the prior art of record fails to suggest or disclose, wherein the division circuit includes: a first logarithmic conversion circuit logarithmically converts the drain voltage of the second switching element to output a first conversion voltage; a second logarithmic conversion circuit that 23 AMERICAS 107911242Docket No. 1242236-0913-485 US CON logarithmically converts the drain voltage of the third switching element to output a second conversion voltage; a subtraction circuit that executes a subtraction process between the first converted voltage of the first logarithmic conversion circuit and the second converted voltage of the second logarithmic conversion circuit to output a differential signal; and an anti-logarithmic conversion circuit that anti- logarithmically converts the differential signal of the subtraction circuit
 	Here the combination of the first and second logarithmic circuits as detailed and anti-logarithmic circuits as detailed in the division circuit are not found in combination with the basis of the current detector.  
 	With respect to claim 5, the prior art of record fails to suggest or disclose wherein the division circuit includes: a first AD conversion circuit that digitally converts the drain voltage of the second 
 	Here the details to the first and second AD conversion circuit as disclosed are not found in combination with the basis of the current detection circuit. 
 	With respect to claim 9, the prior art of record fails to suggest or disclose25 AMERICAS 107911242Docket No. 1242236-0913-485 US CONa second multiplication circuit that multiplies the drain voltage of the third switching element by the predetermined factor; a subtraction circuit that outputs a differential signal between an output of the second multiplication circuit and a predetermined reference voltage; and an amplification circuit that amplifies the differential signal of the subtraction circuit and supplies the predetermined factor to the first multiplication circuit and the second multiplication circuit.  
 	Here the details of the second multiplication circuit in combination with basis of the current detection circuit are not found in the prior art. 
 	With respect to claim 10, the prior art of record fails to suggest or disclose wherein the division circuit includes: a first variable gain amplification circuit that amplifies a voltage between the source and the drain of the second switching element and outputs an output signal; a second variable gain amplification circuit that amplifies a voltage between the source and the drain of the third switching element and outputs an output signal; and a differential amplification circuit that amplifies a differential signal between the output signal of the second variable gain amplification circuit and a predetermined reference voltage and supplies a control signal that controls gains of the first variable gain amplification circuit and the second variable gain amplification circuit to the first variable gain amplification circuit and the second variable gain amplification circuit.  
.  

Claim 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
  	With respect to claim 20, the prior art of Frank fails to suggest or a second multiplication circuit that multiplies a drain voltage of the third switching element by the predetermined factor; a subtraction circuit that outputs a differential signal between an output of the second multiplication circuit and a predetermined reference voltage; and an amplification circuit that amplifies the differential signal of the subtraction circuit and supplies the predetermined factor to the first multiplication circuit and the second multiplication circuit.
 	Here, the second multiplication circuit, subtraction circuit and amplification circuit as detailed above are not found in combination with the details of the current detector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849  

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849